Nn A —&— WD NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 2:15-cr-00205-TLN-EFB Documenti09 Filed FIL FD 3

 

 

MATTHEW D. MULLER AUG 07 2019
1684 Decoto Rd. #274 CLERK, U.S. DISTRICT COURT
Union City, CA 94587 EASTERN DISTRICT VIFORNIA
(415) 322-0492 OW ELER
matt@projectjusticeforall.org
Pro Se
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-0205-TLN-EFB
Respondent, REPLY TO GOVERNMENT’S
OPPOSITION TO MOTION TO
v. HOLD PROCEEDINGS

MATTHEW D. MULLER, IN ABEYANCE

Movant.

 

Comes now the Movant Matthew Muller and replies and follows the government’s
opposition (ECF No. 107) to the Movant’s Motion to Hold Proceedings in Abeyance (ECF No.
104):

As the government acknowledges, allegations have been raised of criminal misconduct by
law enforcement officials involved in the investigation and prosecution of this matter. The Movant
first learned of the scope of this misconduct in March of this year. It involves at least ten officers,
agents and unknown others. As is appropriate with allegations that could affect the careers of
officers, the Movant has proceeded with great care. He has little doubt about what happened, but

he and his defense attorney are still determining individual culpability. The Movant does not wish,

REPLY TO GOVERNMENT’S OPPOSITION -l- United States v. Muller

 

 
Oo CO NN NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ese 2:15-cr-00205-TLN-EFB Document 109 Filed 08/07/19 Page 2 of 3

in a highly public case, to impugn a group of officers, agents and others, only some of whom may
be responsible for the unlawful conduct.

In regard to the sufficiency of protective measures available from this Court, the Movant
has already addressed the government’s argument. A federal court is not the final arbiter of
admissibility in state court proceedings, nor of California privilege law and the scope of any waiver
of privilege. If required to proceed, the Movant would be forced to withdraw, under protest, his
ineffective assistance claim to avoid what state council has confirmed would be irreparable harm
to the Movant’s state matter.

Due to an ongoing investigation of the misconduct discovered earlier this year, state
counsel has not yet set the matter for trial. It is expected that an evidentiary hearing will be sought
at the next appearance on September 5, 2019.

The government has cited no specific prejudice that it would suffer from delay. This stands
in contrast to the very concrete harm that Movant’s state counsel has declared will be caused in
the state matter. The Movant does not believe piecemeal stays, and particularly not a brief 45-day
stay, are in the interests of judicial economy. However, he would not object to a stay of 180 days
or more. Not less than 30 days before the expiration of any stay, the Movant would request and

document any further stay request.

Respectfully submitted,

Dated: August 6, 2019 Signed: MMe _—

Matthew D. Muller
In Pro Per

 
Case 2:15-cr-00205-TLN-EFB Document 109 Filed 08/07/19 Page 3 of 3

Certificate of Service
I, Huei Dai, certify that I served the foregoing documents on the Respondent by causing
them to be file with the court’s electronic document filing system. The Respondent is registered

for electronic service of documents file in this matter.

Dated: August 6, 2019 Signed:__“7 si 4 ea

Huei Dai
